EXHIBIT 3.1 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations Exhibit A Article II shall be amended to read in its entirety as follows: "ARTICLE II RESIDENT AGENT The name of the Corporation's commercial registered agent is National Registered Agents, Inc. of NV." Section 1 of Article IV shall be amended to read in its entirety as follows: "ARTICLE IV CAPITALIZATION Section 1. Authorized Shares. This Corporation is authorized to issue Two Hundred Million (200,000,000) shares of Class A Common Stock, par value $0.001 per share (the "Class A Common Stock"), Six Hundred Fifty Million (650,000,000) shares of Class B Common Stock, par value $0.001 per share (the "Class B Common Stock", and together with the Class A Common Stock, the "Common Stock") and Twenty-Five Million (25,000,000) shares of Preferred Stock, par value $0.001 per share. The number of authorized shares of any class or classes of stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders representing a majority of the voting power of the issued and outstanding shares of Common Stock ofthe Corporation, voting together as a single class; provided that, should any Preferred Stock be outstanding, the affirmative vote of holders representing a majority of the Preferred Stock shall also be required to increase the authorized number of Preferred Stock, to issue additional Preferred Stock of any class or series or to create a new class of shares having preferences over or on parity with the Preferred Stock." 1
